DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-12, 14-20, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 11 and 30, the prior art does not teach or suggest a camera module comprising a liquid lens with the configuration as described in the claims, and especially wherein a connection unit comprises a first terminal part connected to the liquid lens and a second terminal part connected to the sensor substrate, wherein “the second terminal part comprises a voltage supply terminal configured to be electrically connected to the liquid lens and a first sensor terminal configured to be electrically connected to the temperature sensor, and wherein the sensor substrate comprises a second sensor terminal connected to the voltage supply terminal and a third sensor terminal connected to the temperature sensor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art reference Nagahama (US 2018/0180774 A1) discloses a temper sensor to detect the temperature of a fluid in a liquid lens (paragraph 0039) but does not teach or suggest the connection unit comprising the sensor terminals and voltage supply terminals as required by the claims of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHIAWEI CHEN/Primary Examiner, Art Unit 2696